DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
In claim 10, please replace “0,01” with --0.01-- (consistent w/ standard English).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 7, the use of the phrase “particularly” in the claim language renders these claims vague and indefinite because it is not clear if the language following this “particularly” phrase is 
Claim 7 is vague and indefinite because it does not distinctly and particularly point out what the process steps are for the claimed “process”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 99/47260 A1.
Claims 1 and 2 in this WO 99/47260 A1 describe an apparatus for manufacturing an automobile catalyst (please also note pg. 1 lns. 20-21) by providing an apparatus that comprises a means for dosing a liquid component (that appears to be a wash-coat for a catalyst); a means for containing that liquid that is dosed; a pressure means for transferring the liquid component from the containment means onto a catalytic substrate and also a “base” means evidently used to hold or secure the catalytic substrate onto a secure surface while it receives the liquid wash-coat.  More specifically, please also note that pg. 8 lns. 24-28 in this WO 99/47260 A1 also mentions that a “deformable open cell foam disc” is also provided w/ the base of the containment means, which has 
	Please also note that pg. 6 lns. 11-13 and also claim 4 in this WO 99/47260 A1 allude to the provision of a “movable” part and/or a “rotatable table” in conjunction w/ their apparatus, in a manner that seems to meet the limitations described in at least the Applicants’ dependent claims 2, 3, 4, and 8.
	Please also note that pg. 8 ln. 11 in this WO 99/47260 A1 also alludes to the provision of a “controlled source of vacuum” in conjunction w/ their apparatus, in a manner that seems to meet the limitations described in at least the Applicants’ dependent claim 5.
	Please also note that pg. 4 lns. 19-21 in this WO 99/47260 A1 also mentions the use of a “guillotine”; “iris” or “shutter” in conjunction w/ their apparatus, in a manner that seems to meet the limitations described in at least the Applicants’ dependent claim 6. 
	Please also note that pg. 5 ln. 22 in this WO 99/47260 A1 also mentions the coating of a “honeycomb” substrate, in the manner set forth in at least the Applicants’ dependent claim 9.
	Please also note that pg. 6 lns. 3-4 in this WO 99/47260 A1 also mentions that their apparatus is able to handle liquids having many different viscosities, in the manner that is embraced in the scope of at least the Applicants’ dependent claim 10.

References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736